Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Warren K. Gladden appeals the district court’s order granting summary judgment to Defendants on Gladden’s claims of employment discrimination and retaliation in violation of Title VII of the Civil Rights Act and the Age Discrimination in Employment Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gladden v. U.S. Dep’t of Commerce, No. 8:10-cv-01756-PJM, 2011 WL 2619570 (D. Md. June 30, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.